DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Michelbach DE 102004053863 (hereinafter Michelbach) in view of Vermeer US 2009/0172921 (hereinafter Vermeer) in view of Powell US 6138327 (hereinafter Powell).
Re. Cl. 1, Michelbach discloses: Device (12, Fig. 1) for securing an element on a pipe (see Fig. 1-2a, the device 12 is capable of securing an element on a pipe due to the flexibility of 12), the device comprising: a compensating member (13, Fig. 1) made of an elastic material (plastic, Paragraph 00018 and 00059); two clamping buckles (16a and 16b, Fig. 1) each designed to receive a free end of the strap (see Fig. 1, strap 20).
(Fig. 1) that is made of an elastic material in the form of a polyurethane elastomer (Paragraph 0023, Lines 1-3), the compensating member being extensible when the device is tensioned around the pipe with a strap, and progressively shrinkable over time to keep the device and the strap in tension when the pipe shrinks (Paragraph 0023, Lines 1-8, it is the Examiner’s position that that due to the material characteristics of the elastomer is extensible when pulled into tension and capable of progressively shrinking over time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compensating device of Michelbach to be made out of a polyurethane elastomer as disclosed by Vermeer since Vermeer (Paragraph 0023, Lines 1-6). 
Re. Cls. 1-4 and 6, the combination of Michelbach in view of Vermeer does not disclose two strands made of a material less elastic than the compensating member, each extending between a first end integral with the compensating member and a second end integral with one of the clamping buckles (Cl. 1), the compensating member is overmolded on the first ends of the strands (Cl. 2), the strands have recesses receiving material from the compensating member during overmolding (Cl. 3), each of the clamping buckles and an associated one of the two strands form a single piece (Cl. 4), or in a longitudinal direction of the device at rest, each of the two strands is shorter than the compensating member (Cl. 6). Powell discloses a flexible strap device (10, Fig. 1) which includes a compensating member (18, Fig. 1) which is extensible when the device is tensioned around the pipe with a strap (Col. 4, Lines 5-8; the device would is capable of being extended or stretched when tensioned around a pipe or other device), and progressively shrinkable over time to keep the device and the strap in tension when the pipe shrinks (Col. 4, Lines 5-8, the silicone material would enable progressive shrinking due to its elastic material properties); and - two strands (12 and 14, Fig. 1) made of a material less elastic than the compensating member (nylon, Col. 4, Lines 4-7), each extending between a first end (ends with 28 and 38, Fig. 1-2) integral with the compensating member (see Fig. 1-2) and a second end (end with 22 and free end of 14, Fig. 1-2) integral with one of the clamping portions (see Fig. 1-2, clamping portion 22 and free end of 14 which engages with 22); the compensating member is overmolded on the first ends of the strands (see Fig. 1-2; Col. 1, Line 58-Col. 2, Line 7); the strands have recesses receiving material from the compensating member during overmolding (see Fig. see 28 and 38, Fig. 1-2); each of the clamping buckles and an associated one of the two strands form a single piece (see Fig. 1-2, 22 is integral with 12 and the free end of 14 is integral with 14); in a longitudinal direction of the device at rest, each of the two strands is shorter than the compensating member (see Fig. 1-2, once assembled the length of 18 is longer than the lengths of 12 and 14 extending outwardly from 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the one piece flexible construction of Michelbach with the three part flexible construction of Powell since Powell states that such a modification provides a stretchable configuration which permits ease of strapping and holding objects together (Abstract, Lines 11-13).
Re. Cls. 5 and 7, the combination of Michelbach in view of Powell would disclose the device solely comprises the compensating member, the two clamping buckles designed to receive the strap, and the two strands (see Fig. 1 of Michelbach and Fig. 1 of Powell, by replacing the portion 13 of Michelbach with the three parts (18, 12 and 14) of Powell would result in the device being solely comprised of the claimed structures); and A securing system comprising at least: a device according to claim 1 (see rejection of claim 1 above) and a strap (20, Fig. 1 of Michelbach) designed to cooperate with the device for securing an element to a pipe (see Fig. 1-2a, the strap is designed to cooperate with the device for securing various items and therefore is capable of securing an element to a pipe such as two pipe together).
(see rejection of claim 7 above), a device (see device from claim 1 above) wherein the strap is part of one strap roll (see 20, Fig. 1 in Michelbach; due to the flexible nature of 20 as illustrated, the strap can be rolled or coiled up) but does not disclose a set of devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the device so that there more than one, therefore being a “set,” since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelbach in view of Vermeer in view of Powell as applied to claims 1-8 above, and further in view of Brown US 3086369 (hereinafter Brown).
Re. Cls. 9 and 11, the combination of Michelbach in view Powell discloses an installation comprising at least one securing system according to claim 7 and 8 (see rejections of claims 7 and 8 above) but does not disclose at least one element designed to be secure to a pipe by implementing the system, at least one piece fastened to the element, and the pipe supporting the system, the element and the pipe.  Brown discloses an installation (Fig. 1) which includes at least one securing system (5, Fig. 1); at least one element (2, Fig. 1) designed to be secure to a pipe (4, Fig. 1) by implementing the system (see Fig. 1), at least one piece (1, Fig. 1) fastened to the (see Fig. 1), and the pipe supporting the system, the element and the piece (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Michelbach in view of Powell in the pipe assembly of Brown since Brown states that it is desirable to secure a plurality of pipes in parallel using a band to permit relative axial movement of the pipes to accommodate bending or unequal thermal expansion or contraction of the pipes (Col. 1, Lines 57-65).
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot because the new ground of rejection relies on a different combination of  references for teaching or matter specifically challenged in the argument. However, for the sake of clarity and in order to promote compact prosecution, the Examiner will answer some of the arguments below that may still apply since Michelbach and Powell are still used in the rejection set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of a disclosure of an immerged or semi-immerged pipe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re. Applicant’s argument that the choice of polyurethane elastomer for the compensating device is not obvious, the Examiner disagrees.  As set forth above, the Michelbach reference broadly discloses the use of flexible materials (plastic) but does not specifically mention polyurethane elastomers as claimed.  The Examiner has cited the Vermeer reference for disclosure of using polyurethane elastomers for the purposes of ensuring that the device is flexible and non-abrasive (Paragraph 0023, Lines 1-6). Therefore, it is the Examiner’s position that the particular material claimed by the Applicant is obvious due to the Vermeer disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus US 4235404 discloses a stretchable pipe support which can be tensioned and conversely relaxed due to various conditions.  Holub US 5040751 and Luo US 2011/0233377 disclose known securing devices usable with pipes which experience thermal expansion/contraction.  Furthermore, Shilale US 2010/0223763 discloses a cable strap which is also made out of polyurethane and is presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632